Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 1 of 9 PageID# 1656




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

ALON LANIR,                                          )
         Plaintiff,                                  )
                                                     )
               v.                                    )      Civil Action No. 1:19-cv-1203
                                                     )
YORKTOWN SYSTEMS GROUP, INC.,                        )
       Defendant.                                    )

                                 MEMORANDUM OPINION

       At issue in this Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. matter

are the parties’ cross motions for summary judgment. The matter has been fully briefed and

argued, including a telephonic hearing that occurred on September 30, 2020. For the reasons stated

below, Plaintiff’s Motion for Partial Summary Judgment must be denied, and Defendant’s Motion

for Summary Judgment must be granted in part and denied in part.

                                                I.

       Plaintiff Alon Lanir, an at-will Hebrew language instructor diagnosed with Asperger’s

Syndrome, was previously employed by Defendant Yorktown Systems Group, Inc., a government

contractor, to teach Hebrew at the Department of State’s Foreign Service Institute (“FSI”).

Plaintiff’s at-will employment with Defendant depended solely on an active FSI teaching

assignment, and Plaintiff’s final FSI teaching assignment was a term assignment ending on

February 15, 2019. Thus, Plaintiff’s at-will employment with Defendant was scheduled to end on

February 15, 2019.

       In the year preceding Plaintiff’s pre-determined end date, several FSI students complained

about Plaintiff’s teaching, and accordingly, Plaintiff received two deficiency reports from FSI

regarding these student complaints.     Plaintiff’s worksite supervisor, Government Technical


                                                1
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 2 of 9 PageID# 1657




Monitor (“GTM”) Roula Hickman, a government employee, also complained about Plaintiff’s

work performance, as Hickman felt that Hickman had to spend an inordinate amount of time

instructing Plaintiff on the specific details of Plaintiff’s classroom assignments. Specifically,

Hickman complained that Hickman spent more time providing Plaintiff with instructions than all

other FSI language instructors combined, and that Plaintiff called and emailed her excessively.

           On December 4, 2018, two months prior to Plaintiff’s pre-determined end date, Plaintiff

had a disagreement with Hickman about Plaintiff’s work performance. Shortly thereafter, on

December 10, 2018, Plaintiff filed an ADA accommodation request with Defendant, requesting

that Defendant require Hickman, an FSI employee, to accommodate Plaintiff’s disability by

providing clearer and more explicit instructions to Plaintiff about classroom assignments. Plaintiff

later amended his ADA accommodation request to request the following:

                     I need instructions given to me to be very specefic [sic] and that my
                     GTM would be willing to answer questions, no matter how mundane
                     they may be. I also need a little understanding. I also need
                     instructions given to me to be consistent and in writing. I also need
                     to have someone to turn to if I have questions. I also need my GTM
                     to be sensitized as to how to interact with autistic people.1

Defendant declined to provide Plaintiff these specific accommodations, in part because, as the

parties now agree, Defendant could not require Hickman, a non-employee, to alter her behavior

toward Plaintiff or to perform certain tasks. Nonetheless, on December 13, 2018, Defendant

elected to respond to Plaintiff’s accommodation request by placing Plaintiff on a Performance

Improvement Plan (“PIP”). This PIP provided Plaintiff with five specific instructions designed to

improve his relationship with Hickman. Notably, however, the PIP informed Plaintiff that failure

to improve his relationship with Hickman could result in further disciplinary action, including

termination of Plaintiff’s at-will employment. Specifically, the PIP stated:


1
    Pl.’s Dep. Exs. at 2 (Dkt. 33-4).

                                                      2
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 3 of 9 PageID# 1658




                   Corrective Actions: Review all tasks carefully to ensure
                   understanding . . . After reviewing tasks assigned, prepare a brief
                   summary of questions and points of clarification to submit to
                   [Hickman] . . . Send the summary [to Hickman] in the body of an
                   email; not as an attachment . . . Do not use the delivery notification
                   or read receipt function when communicating with [FSI] . . .
                   Review the response from [Hickman]. If there is something you
                   still are not sure of, seek additional assistance from [Steve Sabia,
                   Defendant’s Program Manager for Language Instruction].

                   ...

                   Should your performance remain at an unacceptable level it could
                   result in further disciplinary action, up to and including termination
                   of employment.2

            On February 15, 2019, FSI declined to extend Plaintiff’s teaching assignment beyond

Plaintiff’s February 15, 2019 pre-determined end date, and accordingly, Defendant terminated

Plaintiff on that day for lack of a work assignment. Following Plaintiff’s termination, Plaintiff

brought this ADA action against Defendant,3 alleging the following four claims:

            (1) Count 1 alleges an ADA claim for failure to accommodate based on Defendant’s
            alleged failure to accommodate Plaintiff’s disability following Plaintiff’s ADA
            accommodation request;

            (2) Count 2 alleges an ADA claim for retaliation based on Plaintiff’s placement on a PIP
            following Plaintiff’s ADA accommodation request;

            (3) Count 3 alleges an ADA claim for disability discrimination based chiefly on Plaintiff’s
            termination from employment;4 and

            (4) Count 4 alleges an ADA claim for retaliation based on Plaintiff’s termination from

2
    Id. at 6.
3
 Neither FSI nor the Department of State (“DOS”) is a party to this action, as neither is a covered employer under the
ADA. See 42 U.S.C. § 12111(5)(B); see also Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007). Accordingly,
Plaintiff has represented that Plaintiff “is separately pursuing claims against FSI” in a different lawsuit under the
Rehabilitation Act, 29 U.S.C. § 701 et seq., a statute which governs disability discrimination by the federal
government. See Pl.’s Reply at 21 n.8 (Dkt. 51). Neither party has provided any detail about this other lawsuit.
4
  Count 3 also alleges that Defendant failed to investigate Hickman and FSI for allegedly discriminating against
Plaintiff. See Compl. ¶ 76 (Dkt. 1). This aspect of Count 3 is plainly contradicted by the record. The record establishes
that Defendant did in fact investigate Plaintiff’s complaint of disability discrimination, meeting with Plaintiff,
Hickman, and two other FSI employees to investigate Plaintiff’s complaint of disability discrimination.

                                                           3
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 4 of 9 PageID# 1659




        employment, which occurred two months after Plaintiff’s ADA accommodation request.

        At issue now are the parties’ cross motions for summary judgment. Defendant seeks

summary judgment on all claims, arguing that Defendant did all it could in response to Plaintiff’s

accommodation request, and that Defendant neither discriminated against Plaintiff on the basis of

Plaintiff’s disability nor retaliated against Plaintiff for engaging in protected activity. For his part,

Plaintiff opposes Defendant’s Motion for Summary Judgment and seeks summary judgment as to

Count 1, arguing that Defendant did not adequately respond to Plaintiff’s accommodation request.

The parties have fully briefed and argued their positions and thus the matter is now ripe for

disposition.

                                                   I.

        A prima facie case for failure to accommodate requires a plaintiff to establish (1) that he

or she has a qualifying disability under 29 U.S.C. § 705(20); (2) that the defendant had notice of

plaintiff’s disability; (3) that the plaintiff could perform the essential function of the job with a

reasonable accommodation; and (4) that the defendant refused to make any reasonable

accommodation. See Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407, 414 (4th Cir. 2015);

see also Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013) (same). If a plaintiff

establishes a prima face case for failure to accommodate, a defendant nonetheless “avoids liability

[under the ADA] if it can show as a matter of law that the proposed accommodation ‘will cause

undue hardship in the particular circumstances.’” Reyazuddin, 789 F.3d at 414 (quoting Halpern

v. Wake Forest Univ. Health Scis., 669 F.3d 454, 464 (4th Cir. 2012)).

        Here, for Count 1, an ADA claim for failure to accommodate, there are genuine disputes

of material fact with respect to both Plaintiff’s prima facie case and Defendant’s undue hardship

defense. First, there are genuine disputes of material fact regarding element four of Plaintiff’s



                                                   4
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 5 of 9 PageID# 1660




prima facie case, namely whether Defendant failed to afford Plaintiff a reasonable accommodation

under the circumstances. Importantly, the ADA does not require an employer to provide the “exact

accommodation” requested,5 especially where, as here, the requested accommodation—altering

the behavior and actions of a non-employee—is admittedly beyond the employer’s control.6 But

the ADA nonetheless requires, at a minimum, that an employer forward the employee’s

accommodation request to the party able to provide the requested accommodation—in this case,

FSI, the party employing Hickman—and that Plaintiff, Defendant, and FSI then engage in an

interactive process to consider whether an accommodation is warranted under the circumstances,

and if so, the nature of such an accommodation. See, e.g., Haneke v. Mid-Atl. Capital Mgmt., 131

F. App’x 399, 400 (4th Cir. 2000) (citing 29 C.F.R. § 1630.2(o)(3) (“Implicit in the fourth element

is the ADA requirement that the employer and employee engage in an interactive process to

identify a reasonable accommodation.”); Crabill v. Charlotte Mecklenburg Bd. of Educ., 423 F.

App’x 314, 322–23 (4th Cir. 2011) (same).7 In this respect, an employer may be liable for failure

to accommodate if the record establishes that “‘had a good faith interactive process occurred, the

parties could have found a reasonable accommodation that would enable the disabled person to



5
  See Reyazuddin, 789 F.3d at 415 (employer not required to provide the “exact accommodation that the employee
request[s]”); see also Hanna P. v. Coats, 916 F.3d 327, 337 (4th Cir. 2019) (same).
6
  See Gaul v. Lucent Tech., Inc., 134 F.3d 576, 581 (3d Cir. 1998) (requested accommodation was beyond the
employer’s control and thus was unreasonable); see also Hill v. Kansas City Area Transp. Auth., 181 F.3d 891, 894
(8th Cir. 1999) (same); Adams v. Wells Fargo Advisors, LLC, No. 12-cv-2130, 2014 WL 2124447, at *18 (D. Md.
2014) (same).

7
  See EEOC Enforcement Guidance: Application of the ADA to Contingent Workers Placed by Temporary Agencies
and Other Staffing Agencies, EEOC, 2000 WL 33407189, at *7 (Dec. 22, 2000) (“Both [the staffing agency and
worksite] should engage in an informal interactive process with the worker to clarify what [the worker] needs and to
identify the appropriate reasonable accommodation.”). Although this EEOC Guidance, by its terms, applies most
clearly to cases in which the plaintiff has specifically pled a joint employer theory, there is no reason not to apply this
Guidance here, as the record makes clear that Defendant and FSI shared or co-determined “those matters governing
the essential terms and conditions of employment.” Butler v. Drive Auto. Indus. of Am., 793 F.3d 404, 408 (4th Cir.
2015); see also id. at 411 n.6 (EEOC Guidance entitled to some deference under Skidmore v. Swift & Co., 323 U.S.
134, 140 (1944)); Vance v. Ball State Univ, 570 U.S. 421, 431 n.4 (2013) (EEOC Guidance entitled to deference
insofar as the Guidance “has the power to persuade”).

                                                            5
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 6 of 9 PageID# 1661




perform the job’s essential functions.’” Wilson, 717 F.3d at 347 (quoting Jones v. Nationwide Life

Ins. Co., 696 F.3d 78, 91 (1st Cir. 2012)).

         Here, there are genuine disputes of material fact regarding the adequacy of the interactive

process undertaken here and the reasonableness of the accommodation Defendant provided to

Plaintiff. In this respect, the parties sharply dispute (1) whether Defendant forwarded Plaintiff’s

accommodation request to FSI in adequate detail, (2) whether Defendant adequately discussed the

substance of Plaintiff’s accommodation request with Plaintiff and FSI in effort to determine an

appropriate accommodation, and (3) whether Plaintiff’s PIP was an appropriate accommodation

under the circumstances.8 Notably, Defendant’s duty to coordinate with FSI and Plaintiff to

consider an appropriate accommodation is not eliminated by the fact that FSI is not Plaintiff’s

direct employer. Nor is Defendant’s duty to coordinate with FSI and Plaintiff eliminated by the

fact that Plaintiff contacted the Department of State’s Office of Civil Rights to file a discrimination

complaint against Hickman, as this complaint concerned allegations of discrimination and did not

focus on the issue of a reasonable accommodation. Accordingly, there are genuine disputes of

material fact with respect to Count 1 and summary judgment must be denied for that count.

         Second, genuine disputes of material fact remain as to whether the requested

accommodation would have resulted in undue hardship to Defendant. In this respect, the undue

hardship defense is available where the appropriate accommodation is beyond the employer’s

control and the employer makes a “good faith, but unsuccessful, effort[] to obtain the [controlling

party’s] cooperation in providing the reasonable accommodation.”9 And here, there are genuine


8
 See Pandazides v. Va. Bd. of Educ., 13 F.3d 823, 833 (4th Cir. 1994) (collecting circuit cases holding that the issue
of a “‘reasonable accommodation’ is a question of fact”); Reyazuddin, 789 F.3d at 416 (applying this principle);
Williams v. Va. Polytechnic Inst. & State Univ., 451 F. Supp. 3d 467, 475–76 (E.D. Va. 2020) (same); Crump v.
TCoombs & Assoc., LLC, 2015 WL 5601885, at *41–42 (E.D. Va. Sep. 22, 2015) (same).
9
 Enforcement Guidance: Application of the ADA to Contingent Workers Placed by Temporary Agencies and Other
Staffing Firms, 2000 WL 2000 WL 33407189, at *10.

                                                          6
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 7 of 9 PageID# 1662




disputes of material fact as to whether Defendant made a good faith effort to secure FSI’s

cooperation in obtaining an accommodation.                   Specifically, the record does not make clear

(1) whether Defendant sought FSI’s cooperation in obtaining Plaintiff’s requested accommodation

and (2) whether, in response to Defendant’s efforts, FSI refused to provide the requested

accommodation. Accordingly, for this additional reason, there are genuine disputes of material

fact with respect to Count 1 and summary judgment must be denied for that count.

                                                        II.

        Defendant’s motion for summary judgment must be denied with respect to Count 2, an

ADA claim for retaliation based on Plaintiff’s placement on a PIP following Plaintiff’s ADA

accommodation request. This is so for two reasons. First, although a PIP may not be an adverse

employment action for the purposes of an ADA discrimination case,10 the Fourth Circuit has not

yet made clear whether a PIP qualifies as a materially adverse employment action under the lesser

standard applicable in an ADA retaliation case.11 And here, there is a genuine dispute of material

fact as to whether the PIP qualifies as materially adverse employment action, as the record does

not make clear whether the December 14, 2018 PIP “well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.” Laird v. Fairfax Cty., Va., 978

F.3d 887, 893 (4th Cir. 2020). Second, there is a genuine dispute of material fact as to whether

Defendant’s proffered non-discriminatory rationale for placing Plaintiff on the PIP was pretext.

Accordingly, there are genuine disputes of material fact with respect to Count 2 and summary

judgment must be denied for that count.



10
  See Jensen-Graf v. Chesapeake Emp’rs Ins. Co., 616 F. App’x 596, 598 (4th Cir. 2015); Jones v. Constellation
Energy Projects & Servs. Grp., Inc., 629 F. App'x 466, 468 (4th Cir. 2015).
11
  See Emani v. Bolden, 241 F. Supp. 3d 673, 685 (E.D. Va. Mar. 10, 2017) (“The Fourth Circuit has not categorically
held that a negative performance plan or placement on a PIP constitutes, or fails to constitute, a materially adverse
action.”).

                                                         7
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 8 of 9 PageID# 1663




                                                      III.

        Summary judgment, however, must be granted to Defendant with respect to Counts 3 and

4, ADA claims for discrimination and retaliation, respectively, based on Plaintiff’s February 15,

2019 termination. This is so because Defendant has provided a legitimate non-discriminatory

reason for Plaintiff’s termination, namely that there was no work for Plaintiff to do after February

15, 2019 and thus Defendant had no reason to keep Plaintiff on the payroll past this pre-determined

end date for Plaintiff’s term assignment.12 Nor has Plaintiff presented a triable issue of fact as to

whether Plaintiff’s February 15, 2019 termination for this reason was pretext for unlawful

discrimination. Indeed, Plaintiff’s claim of pretext is contradicted by the uncontested fact that

Defendant submitted Plaintiff’s name for open FSI language instructor positions after Plaintiff’s

February 15, 2019 termination and that FSI declined to select Plaintiff at this time. Thus, the

record is clear that Defendant sought to continue employing Plaintiff past February 15, 2019 and

that therefore there is no issue of fact that Defendant’s proffered rationale for Plaintiff’s

termination were not pretext.

        Seeking to avoid this conclusion, Plaintiff argues that Defendant’s proffered rationale for

terminating Defendant is pretext because Ora Kaufman, another Hebrew language instructor,

worked at FSI past February 15, 2019 until July 2, 2020.13 Plaintiff’s argument is unpersuasive.


12
  See Grav v. Newlan, 917 F.3d 557 (Table), 1990 WL 169224 at *3 (4th Cir. 1990) (affirming district court’s grant
of summary judgment in employment discrimination case to employer who terminated employee for “lack of work”);
see also Parks v. Thomas Built Buses, Inc., No. 02-cv-595, 2003 WL 22705389, at *2 (M.D.N.C. Oct. 8, 2003)
(granting summary judgment in employment discrimination case to employer who terminated employee at the
conclusion of a “temporary assignment”).
13
   Defendant has filed a motion to strike the portions of Plaintiff’s declaration regarding Ora Kaufman, in which
Plaintiff states that Kaufman worked for Defendant past February 15, 2019. See Def.’s Mot. to Strike (Dkt. 49). In
this respect, Defendant argues that this information about Kaufman must be stricken and thus disregarded because
Plaintiff lacks personal knowledge of Kaufman’s employment dates. Ultimately, Defendant’s Motion to Strike must
be denied; Plaintiff worked closely with Kaufman at FSI—indeed, Kaufman and Plaintiff were the only two Hebrew
language instructors at FSI—and therefore Plaintiff has an adequate basis to testify that Kaufman worked past
February 15, 2019. Notably, Defendant does not argue that Plaintiff’s understanding of Kaufman’s employment dates
is incorrect, discussing the same dates in support of Defendant’s Motion for Summary Judgment.

                                                        8
Case 1:19-cv-01203-TSE-JFA Document 61 Filed 03/19/21 Page 9 of 9 PageID# 1664



Nothing about Kaufman's post-February 15,2019 employment alters the fact that FSI did not want

Plaintiff to work at FSI past February 15, 2019, and that therefore there was no work for Plaintiff

to do at FSI after February 15, 2019 and thus no reason for Defendant to keep Plaintiff on the

payroll past that day. Further, on July 2,2020,FSI declined to extend Kaufman's assignment and

accordingly. Defendant terminated Kaufman for lack of a work assignment, applying the same

rationale that Defendant used to terminate Plaintiff.     Accordingly, Defendant's Motion for

Summary Judgment must be granted with respect to Counts 3 and 4.

                                               IV.


       For the reasons stated above. Plaintiffs Motion for Partial Summary Judgment must be

denied, and Defendant's Motion for Summary Judgment must be granted in part and denied in

part. Specifically, Defendant's Motion for Summary Judgment must be denied with respect to

Counts 1 and 2 but granted with respect to Counts 3 and 4. The matter will proceed to trial solely

on Counts 1 and 2, ADA claims for failure to accommodate and retaliation, respectively.

       An appropriate Order will issue separately.

       The Clerk is directed to send a copy ofthis Memorandum Opinion to all counsel^frecord.

Alexandria, Virginia
March 19,2021


                                                                T. S. Ellis, 111
                                                                United StatesyC)istrict Judge
